Citation Nr: 1010536	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for legal entitlement to accrued benefits.

3. Legal entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
November 1941 to September 1942, and with the Regular 
Philippine Army from May 1945 to February 1946.  He was a 
prisoner of war from April 1942 to September 1942.  He died 
in June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find." See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim. See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claims of service connection for the cause of the Veteran's 
death, and accrued benefits.




Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2002 rating decision denied entitlement to 
service connection for the cause of the Veteran's death; and, 
for accrued benefits.  Appellant did not appeal that decision 
and it is now final.

2.  The evidence associated with the claims file subsequent 
to the February 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raises a reasonable possibility of substantiating 
the claims of entitlement to service connection for the cause 
of death, and accrued benefits.

3.  The Veteran had service with the Philippine Commonwealth 
Army and the Regular Philippine Army.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final; new and 
material evidence has not been submitted, and the claims of 
entitlement to service connection for the cause of death, and 
accrued benefits are not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).

2.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met. 38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in May 2008 and March 
2009 correspondence of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  The 
appellant was adequately informed of the specific basis for 
the prior denial of her claims of entitlement to service 
connection for the cause of the Veteran's death, and accrued 
benefits and of the type of evidence necessary to reopen the 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Indeed, 
the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  The appellant has not 
identified any outstanding evidence for VA to assist her in 
obtaining.  With respect to a VA medical opinion, the Board 
points out that she is not entitled to such an opinion unless 
and until the claim for service connection for the cause of 
the Veteran's death has been reopened.  The case is ready for 
adjudication.

Regarding the previously denied and not reopened case for 
entitlement to accrued benefits, as well as the claim for 
non-service pension benefits.  The Board notes that when the 
law and not the evidence is dispositive of a claim, the VCAA 
is not applicable to that claim. See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  In this case, as the appellant 
did not file her original claim for accrued benefits within 
the one year period after the Veteran's death; and, as, the 
Veteran did not have a type of service that confers 
eligibility for VA survivors' pension, the law, and not the 
evidence, is dispositive of the appellant's claims for 
accrued benefits, and for non- service-connected death 
pension. Therefore, the VCAA requirements are not applicable 
to these claims.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


I.  New and material evidence- a. Cause of death

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant has contended, in essence, 
that the Veteran's cardio-respiratory arrest secondary to a 
mass, right density of the lung, considered as a malignancy; 
and, pleural effusion was caused by his service and his POW 
confinement.

In February 2002, the RO denied the claim of service 
connection for the cause of the Veteran's death as the 
appellant submitted no evidence in support of her claim.  In 
addition the service medical records failed to reveal any 
chronic lung disorder.  The earliest evidence of the lung 
disease which caused his death was the death certificate.  
The appellant was advised of the denial of benefits and of 
her appellate rights, but did not perfect an appeal on the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Pursuant to an application submitted in May 2008, the 
appellant seeks to reopen her previously denied claim of 
service connection for the cause of the Veteran's death. 
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim. Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2002 rating decision, the 
evidence of record included the Veteran's service records, 
the appellant's statements, affidavits of those who alleged 
they knew the Veteran, and the death certificate.  The death 
certificate indicated that the Veteran immediately died of 
cardio-respiratory arrest secondary to a mass, right density 
of the lung, considered as a malignancy; and, pleural 
effusion.  Service connection for the cause of the Veteran's 
death was originally denied because the Veteran was not 
service-connected for any conditions at the time of his 
death, nor was his lung disease shown to be attributable to 
his period of active duty.  

Evidence received since the February 2002 rating decision is 
essentially cumulative of the medical evidence that was 
evidence of record and considered in the prior decision.  
There is no newly submitted clinical evidence that the 
Veteran's cardio-respiratory arrest secondary to a mass, 
right density of the lung, considered as a malignancy; and, 
pleural effusion was attributable to his period of active 
duty-including his time confined as a POW.  Also, statements 
submitted by the appellant are essentially cumulative of the 
statements she has previously submitted and considered in 
prior decisions.

Upon careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the appellant's previously denied claim of service 
connection for the cause of the Veteran's death.  There is no 
evidence that the Veteran's cardio-respiratory arrest 
secondary to a mass, right density of the lung, considered as 
a malignancy; and, pleural effusion is attributable to his 
period of service or POW confinement.  Additionally, most 
newly submitted evidence is merely copies of evidence that 
was already considered in the prior decision, and copies of 
the appellant's medical records.  This newly submitted 
evidence does not speak to an unestablished fact necessary to 
substantiate the claim. Namely, there is no clinical record 
indicating that the Veteran's death was attributable to his 
period of active duty.  Additionally, the Veteran's lung 
cancer is not one of the presumptive diseases under 38 C.F.R. 
§ 3.309(c) for former prisoners of war. Thus, the Board finds 
that new and material evidence has not been received to 
reopen the previously denied claim of service connection for 
the cause of the Veteran's death, and the claim remains 
denied.

b- Accrued benefits

Likewise the claim of entitlement for accrued benefits is not 
reopened.  At the time of the February 2002 rating decision 
it was noted that the Veteran had no pending appeals at the 
time of his death.  In addition the claim for accrued 
benefits was filed more than a year after the Veteran's 
death.    

Benefits to which a Veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

At the time of the Veteran's death in June 1990, he did not 
have a claim pending with VA, nor has the appellant contended 
otherwise.  Absent evidence of a claim pending at the time of 
the Veteran's death, the appellant was not entitled to 
accrued benefits.  In addition as the claim was not submitted 
until August 2001, over 11 years after his death; the 
appellant's request for accrued benefits was also denied as a 
matter of law.

Thus, the Board finds the previously denied claim of service 
connection for accrued benefits must remain denied.


II.  Nonservice-connected death pension benefits

Death pension is a benefit payable to a Veteran's surviving 
spouse because of the Veteran's nonservice-connected death.  
Basic entitlement exists if (i) the Veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. "Active duty" 
is defined as full-time duty in the Armed Forces.  See 38 
C.F.R. § 3.6(a), (b). "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  
Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

The Veteran had verified Philippine Commonwealth Army service 
and Regular Philippine Army service.  This service as noted 
above does not make him eligible for VA Pension benefits.  

The Board has carefully reviewed the entire record and finds 
that the Veteran did not have qualifying service.  As a 
result, the appellant's request for death pension benefits 
must be denied as a matter of law.


ORDER

New and material evidence not having been received, the claim 
of service connection for the cause of the Veteran's death is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to accrued benefits is not reopened.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


